Case 2:19-cv-05473-AB-PLA Document 29 Filed 10/03/19 Page 1 of 3 Page ID #:111




   1   David R. Singer (Cal. Bar No. 204699)
       dsinger@jenner.com
   2   JENNER & BLOCK LLP
   3   633 W. 5th Street, Suite 3600
       Los Angeles, CA 90071
   4   Phone:     (213) 239-2206
   5   Facsimile: (213) 239-5199
   6   Craig C. Martin (pro hac vice)
   7   cmartin@jenner.com
       Matthew R. Devine (pro hac vice)
   8   mdevine@jenner.com
   9   Brienne M. Letourneau (pro hac vice)
       bletourneau@jenner.com
  10   JENNER & BLOCK LLP
  11   353 N. Clark Street
       Chicago, IL 60654
  12   Phone:      (312) 222-9350
  13   Facsimile: (312) 527-0484

  14 Attorneys for Defendant Sempris, LLC
  15
     [Additional Counsel on Signature Page]

  16                      UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  17

  18    DIANA SOLORIO, Individually and            Case No.: 2:19-cv-05473-AB-PLA
        On Behalf of All Others Similarly
  19
        Situated,                                  JOINT STIPULATION OF
  20                                               DISMISSAL WITH PREJUDICE
                     Plaintiff,
  21
                                                   [Proposed Order filed concurrently
              vs.
  22                                               herewith]
  23    SEMPRIS, LLC d/b/a PROVELL,
                                                   Judge: Hon. André Birotte, Jr.
        INC. d/b/a TASTE FOR SAVINGS;
  24
        and DOES 1 through 10, inclusive,
                                                   Complaint Filed: June 24, 2019
  25
                    Defendants.
  26

  27

  28                                           1
Case 2:19-cv-05473-AB-PLA Document 29 Filed 10/03/19 Page 2 of 3 Page ID #:112




             WHEREAS, on June 24, 2019, Plaintiff Diana Solorio filed the above-
   1

   2   captioned action on behalf of herself and all others similarly situated against
   3
       Defendant Sempris, LLC (“Sempris”) (collectively, the “Parties”); and
   4
             WHEREAS, after reviewing documents produced in informal discovery,
   5

   6   Plaintiff believes the risk of pursuing her claims are much higher than she
   7
       previously believed;
   8
             IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P.
   9

  10   41(a)(1)(A)(ii), by and through the undersigned attorneys for the Parties:
  11
                    1.     With the filing of this stipulation, the Parties agree that this
  12
       action shall be dismissed with prejudice;
  13

  14                2.     The Parties agree that each Party shall bear her or its own costs
  15
       and attorneys’ fees in this action;
  16

  17
                    3.     The Parties respectfully request that the Court enter an order

  18   dismissing the above-captioned action with prejudice as to Plaintiff’s individual
  19
       claims and without prejudice as to the claims of the putative class members;
  20

  21                4.     The Parties agree to the form of the attached Proposed Order.

  22

  23   Dated: October 3, 2019                      Respectfully submitted,

  24                                               JENNER & BLOCK LLP
  25
                                                   By:    s/ David R. Singer     _
  26                                                      David R. Singer
  27                                                      Attorney for Defendant

  28                                               2
Case 2:19-cv-05473-AB-PLA Document 29 Filed 10/03/19 Page 3 of 3 Page ID #:113




   1

   2   Dated: October 3, 2019                    Respectfully submitted,
   3                                             KAZEROUNI LAW GROUP, APC
   4
                                                 By:   s/ Jason A. Ibey _________
   5                                                   Jason A. Ibey
   6                                                   Attorney for Plaintiff

   7

   8   KAZEROUNI LAW GROUP, APC
       Abbas Kazerounian, Esq. (SBN: 249203)
   9   ak@kazlg.com
  10   Jason A. Ibey, Esq. (SBN: 284607)
       jason@kazlg.com
  11   Nicholas R. Barthel, Esq. (SBN: 319105)
  12   nicholas@kazlg.com
       245 Fisher Avenue, Suite D1
  13   Costa Mesa, CA 92626
  14   Telephone: (800) 400-6808
       Facsimile: (800) 520-5523
  15

  16
       NORDEAN LAW, APC
  17   Sam Nordean, Esq. (SBN: 284398)
  18   sam@nordeanlaw.com
       245 Fisher Avenue, Suite D1
  19   Costa Mesa, CA 92626
  20   Telephone: (949) 236-6296
       Facsimile: (888) 254-3222
  21

  22

  23

  24

  25

  26

  27

  28                                         3
